EXHIBIT 99.2 UNAUDITED PRO FORMA FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements are presented to illustrate the estimated effects of the acquisition by VHGI Holdings, Inc. of the common stock of Lily Group, Inc. (the “Transaction”) on our historical financial position and our results of operations. The transaction will be accounted for as a stock purchase of Lily Group, Inc. accompanied by issuances of secured and unsecured promissory notes and itsconvertible preferred stock for the total outstanding common shares of Lily Group, Inc. We have derived our historical financial data from our audited financial statements as of and for the year ended December 31, Readers are urged to carefully review and consider the various disclosures made by us in this Current Report on Form 8-K and in our other reports previously filed with the Securities and Exchange Commission, including our annual reports on Forms 10-K and quarterly reports on Form 10-Q. We have derived the historical financial data for Lily Group, Inc. from its audited financial statements for the period ending December 31, 2011. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2011 assumes the Transaction was consummated on January 1, 2011. The unaudited pro forma condensed consolidated balance sheet as of December 31, 2011 assumes the Transaction was consummated on December 31, 2011. The information presented in the unaudited pro forma condensed consolidated financial statement does not purport to represent what our financial position or results of operations would have been had the Transaction occurred as of the date indicated, nor is it indicative of our future financial position or results of operations for any period. You should not rely on this information as being indicative of the historical results that would have been achieved had the companies always been combined or the future results that the combined company will experience after the Transaction. The pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable under the circumstances. These unaudited pro forma condensed consolidated financial statements should be read in conjunction with the accompanying notes and assumptions and the historical financial statements and related notes of VHGI Holdings, Inc.and Lily Group, Inc. VHGI Holdings, Inc. Lily Group, Inc. Proforma Condensed Statement of Operations For The Twelve Months Ended December 31, 2011 VHGI Lily Proforma Proforma 31-Dec-11 31-Dec-11 Adjustments 31-Dec-11 ASSETS CURRENT ASSETS: Cash $ Accounts Receivable, net - Prepaid Expenses Deposits - Deferred Charges - Total Current Assets - OTHER ASSETS: Property and Equipment, net - B C,D,E ) Notes Receivable - Related Parties - F ) Interest Receivable - Related Parties - D ) Mining Lease Rights - Other Non-current Assets - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts Payable $ Unearned Revenue - Accrued Payroll and Payroll Taxes - Other Accrued Liabilities D ) Dividends Payable - Notes Payable, net of discount F ) Notes Payable - Related Parties - Accrued Interest - Accrued Interest - Related Parties - Derivative Liabilities - Stock Subscription Payable - Total Current Liabilities ) Secured Promissory Note B Unsecured Promissory Note B Asset Retirement Obligation - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A Convertible Preferred Stock B Preferred stock, Class B 70 - 70 Common stock Additional Paid-in Capital C ) E ) Stock Subscription Receivable ) - ) Retained Deficit ) ) C ) TOTAL STOCKHOLDERS'EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS' $ EQUITY A The transaction is a stock purchase transaction between VHGI (Purchaser) and Lily (Seller). The consolidated financial statements of the combined entity will include the assets and liabilities and expenses of Lily for the full reporting period. B To Record the Stock Purchase Transaction and related fair value adjustments, which are currently estimates and are presented to illustrate the overall effects of the purchase transaction. For purposes of the Proforma presentation, net values are assumed and no goodwill is recognized. C To Eliminate the Additional Paid-in- Capital and Accumulated Deficit of Lily. D To eliminate the accrued and unpaid interest on the Lily Note Payable to VHGI. E To Estimate the Closing Costs Associated with the Transaction. F To eliminate the Lily Note Payable to VHGI. VHGI Holdings, Inc. Lily Group, Inc. Proforma Condensed Statement of Operations For The Twelve Months Ended December 31, 2011 VHGI Lily Proforma Proforma 31-Dec-11 31-Dec-11 Adjustments 31-Dec-11 Total Revenue $ - Cost of Sales ) - ) Gross Profit - - OPERATING EXPENSES: Selling, General and Administrative ) ) ) LOSS FROM CONTINUING OPERATIONS ) ) - ) OTHER INCOME (EXPENSES): Interest Income - D ) Loss onSettlement ) - ) Loss onImpairment of Goodwill ) - ) Change in fair value ofDerivative Liability ) - ) Gain on Disposition - - - Debt Related Expense ) - ) Interest Expense ) ) D ) Miscellaneous Income - Other Income (Expenses) ) - ) NET LOSS BEFORE TAXES ) ) - ) Current Tax Expense - - - Deferred Tax Expense - - - NET LOSS $ ) ) - ) Basic gain (loss) per common share $ ) ) Weighted average number of common shares B C A The Proforma Statements of Operations Assume the Stock Purchase Transaction took place as of January 1, 2011, Therefore the weighted average number of shares outstanding for the period ending December 31, 2011 equals the number of shares outstanding subsequent to the completion of the Stock Purchase transaction. B Earnings per share is computed by dividing the net earnings by the weighted average number of common shares. C To reflect the number of shares to be issued pursuant to the Stock Purchase Transaction. D Interest Income and Expense Adjustments related to the Lily Note Payable to VHGI.
